Kruse, J. (concurring):
I concur because it. can be found from the evidence that the engineer and fireman were negligent in failing to give the usual crossing signals, and if that had been done the accident would not have occurred. While the engineer was entirely justified in attempting to stop his train after he discovered that a collision with the man on the crossing was imminent, still, if the man went upon the track through the negligent failure to give him proper warning, the defendant is liable for the injury to the plaintiff passenger, resulting from the sudden and abrupt slowing down and stoppage of the train, and that,
I think, is so, even though the man who was killed at the crossing was also negligent in going upon the tracks.
Judgment and order reversed and new trial granted, with costs to appellant to abide event.